                                                                 JS-6


                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                          WESTERN DIVISION



WALTER ELIYAH THODY,                    Case No. CV 19-09641-PA (DFM)

         Petitioner,                    JUDGMENT

             v.

C. SWAIN, Warden,

         Respondent.



      Pursuant to the Court’s Order Accepting the Report and
Recommendation of United States Magistrate Judge,
      IT IS ADJUDGED that the Petition is denied and this action dismissed
with prejudice.


Date: February 5, 2020                      ___________________________
                                      PERCY ANDERSON
                                      United States District Judge
